Case 1:19-cv-06791-RPK-ST Document 47 Filed 03/02/21 Page 1 of 1 PageID #: 192




                           MILMAN LABUDA LAW GROUP PLLC
                                               3000 MARCUS AVENUE
                                                     SUITE 3W8
                                              LAKE SUCCESS, NY 11042
                                                      _________

                                              TELEPHONE (516) 328-8899
                                              FACSIMILE (516) 328-0082
Author: Jamie S. Felsen, Esq - Member
Direct E-Mail Address: jamie@mllaborlaw.com
Direct Dial: (516) 303-1391

March 2, 2021

VIA ECF
Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East, Courtroom N504
Brooklyn, New York 11201

         Re:      Star Auto Sales of Queens LLC v. Hanie Iskander, et al.
                  Case No.: 1:19-cv-06791-RPK-ST

Dear Judge Tiscione:

       This firm represents plaintiff, Star Auto Sales of Queens LLC d/b/a Star Subaru, in the
above-referenced action.

        We are in the middle of non-party Douglas Filardo’s deposition. He has repeatedly invoked
the Fifth Amendment in response to questions and added a caveat that he is doing so because he
does not think the questions being asked are relevant to this matter. We just left a message for you
and we are hoping to have a conference call as soon as you are available today to resolve this issue.

                                                      Respectfully submitted,

                                                      /s/ Jamie S. Felsen

 cc:     Counsel of Record
